OPINION — AG — **** COUNTY COMMISSIONERS — CREATION OF CENTRAL MOTOR POOL AND WAREHOUSE FOR COUNTY VEHICLES **** THE BOARD OF COUNTY COMMISSIONERS MAY HIRE A ROAD FOREMAN TO SUPERVISE CONSTRUCTION, MAINTENANCE AND REPAIR OF ROADS SUBJECT TO THE SUPERVISION AND JURISDICTION OF THE BOARD OF COUNTY COMMISSIONERS IF THE BOARD OF COUNTY COMMISSIONERS DEEMS SUCH EMPLOYMENT TO BE IN THE BEST INTEREST OF THE COUNTY. THE BOARD OF COUNTY COMMISSIONERS HAS THE POWER TO CREATE A CENTRAL MOTOR POOL AND CENTRAL WAREHOUSE FOR COUNTY MACHINERY IF THEY DETERMINE IT IS IN THE BEST INTEREST OF THE MOST PEOPLE OF THE COUNTY. CITE: 69 O.S. 1970 Supp., 601 [69-601] (69 O.S. 1971 601 [69-601]), 69 O.S. 1970 Supp., 1503 [69-1503] (69 O.S. 1971 1503 [69-1503]) (PAUL C. DUNCAN)